Citation Nr: 0733120	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for skin ulceration of 
the legs.

4.  Entitlement to service connection for onychomycosis, also 
claimed as a fungal infection of the feet.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection 
for a heart condition, onychomycosis, a left knee disability, 
hearing loss, tinnitus, and sleep apnea.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's obesity was not caused by disease or injury 
and is therefore not a disability for VA compensation 
purposes.

2.  The most probative evidence indicates that the veteran's 
chronic skin ulceration of the legs is due to venous stasis 
secondary to obesity, and is not causally related to his 
active service or his service-connected diabetes mellitus.

3.  The most probative evidence indicates that the veteran's 
current right knee disability is secondary to obesity and is 
not causally related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Skin ulceration of the legs was not incurred during 
service and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A right knee disability was not incurred during service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving claims for service connection, in July 
2004, September 2004, and April 2005 letters issued prior to 
the initial rating decision on the claims, the RO notified 
the veteran of the information and evidence to substantiate 
his claims of service connection, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letters also advised the veteran to 
submit additional information in support of his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While these letters did not include the additional 
requirements delineated by the Court in Dingess/Hartman, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As set forth below, the 
Board has determined that service connection is not warranted 
for the disabilities addressed in this decision; thus, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  For these reasons, no 
prejudice has resulted and the veteran has not argued 
otherwise.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to VA's duty to assist, the Board notes that the 
veteran's complete service medical records are on file, as 
are post-service VA and private clinical records identified 
by the veteran.  Despite being given the opportunity to do 
so, the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claims, nor any other pertinent records.  

A review of the record shows that the veteran was afforded VA 
medical examinations in connection his claims of service 
connection for skin ulcerations of the legs and a right knee 
disability.  Because the reports of these medical 
examinations contain the necessary medical opinions, 
additional medical examinations are not necessary with 
respect to these claims.  See 38 C.F.R. § 3.159(c)(4).  
Although the veteran was not specifically examined in 
connection with his claim of service connection for obesity, 
given the reasons for the denial of his claim, the Board 
finds that an examination is not necessary.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its duties to the 
veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying this matter with 
no benefit flowing to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, no further notification or 
development action is necessary on the issue now being 
decided.  


Background

In pertinent part, the veteran's service medical records show 
that he participated in remedial weight reduction programs on 
several occasions during his period of active service.  In 
September 1983, he was hospitalized for treatment of obesity, 
as well as chronic musculoskeletal pain in the back, neck, 
and right knee.  On admission, the veteran reported that he 
had been obese since high school.  X-ray studies of the right 
knee showed a questionable periosteal reaction in the upper 
tibia, but were otherwise normal.  The veteran was put on a 
weight loss program and lost 12 pounds during his 30-day 
admission.  

At his February 1984 military retirement medical examination, 
the veteran's vascular system, lower extremities, and skin 
were normal in pertinent respects.  Neurological examination 
was also normal.  The veteran weighed 311 pounds, which was 
noted to be above the maximum weight allowed by military 
regulations.  

On a report of medical history, the veteran denied a history 
of a trick or locked knee and skin diseases.  He reported 
numerous abnormalities, including that he had had to walk 
stiff-legged to avoid pain in his knees since 1964.  

In April 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including diabetes mellitus, which he 
indicated had been present since July 1997.  He also 
requested service connection for skin ulcerations of his 
legs, which he indicated had been present since January 2002.  
In August 2004, the veteran amended his claim to include 
service connection for several additional disabilities, 
including obesity secondary to diabetes, and knee 
disabilities secondary to obesity.  

In support of the veteran's claim, the RO obtained VA and 
private clinical records, dated from August 1984 to March 
2006.  

This evidence includes records from the clinic of the 
veteran's former employer, dated from August 1984 to July 
1996.  In pertinent part, these records show that at an 
examination in August 1988, the veteran's medical problems 
were noted to include obesity and venous stasis disease with 
a left leg ulcer.  Several years later, in June 1994, the 
veteran reported that he was under the care of a private 
physician for treatment of Type II diabetes.  Subsequent 
records show continued notations of diabetes mellitus and 
venous stasis.  

In pertinent part, records from Michael Hodges, M.D., dated 
from May 1999 to October 2004, show treatment for numerous 
disabilities, including morbid obesity, depression, 
hypertension, diabetes mellitus, hyperlipidemia, and 
peripheral neuropathy.  In August 2000, the veteran was seen 
for ulcers on his lower extremities.  The impression was 
severe pedal edema with peripheral vascular disease, which 
could advance to venous stasis ulcer.  Subsequent clinical 
records show continued treatment for lower extremity ulcers.  
In August 2002, it was noted that the veteran had had 
continued problems with venous stasis due to his enormous 
obesity.  The impressions included venous stasis with 
ulcerations.  The veteran was seen in June 2003, for ulcers 
on his legs.  The impression was venous stasis
ulcers.  In November 2003, the veteran was referred to a 
dermatologist for further treatment of his chronic leg 
ulcers.  

In pertinent part, records from Philip R. Hardin, M.D., a 
private dermatologist, show that in November 2003, the 
veteran was referred for treatment of ulcers in his lower 
legs.  He reported a history of diabetes.  Examination showed 
two ulcers on the left leg and several crusty areas in 
various stages of healing in the right leg.  The assessment 
was venous stasis ulcers with edema.  Subsequent records show 
that the veteran's ulcers responded very slowly to treatment.  
In August 2004, the veteran's ulcers tested positive for 
staph infection and he was treated with antibiotics.  In 
September 2004, it was noted that the veteran's leg ulcers 
were doing better.  

Records from Safwan Sakr, M.D., show that in January and 
September 2004, the veteran sought treatment for pain in both 
knees.  Examination  showed that both knees were mildly 
tender with crepitus and painful flexion.  The assessment was 
bilateral knee arthritis and the veteran received injections 
for pain.  

VA clinical records, dated from July 2004 to January 2005 
show that the veteran participated in weight management.  

In a December 2005 letter, Michael Hodges, M.D., indicated 
that the veteran was currently under his care for multiple 
medical problems, including diabetes mellitus.  He indicated 
that the veteran had several ulcers on his right lower leg, 
secondary to peripheral neuropathy associated with diabetes 
mellitus.  As a result of those ulcers, Dr. Hodges indicated 
that he had referred the veteran to a dermatologist.  

The veteran underwent VA dermatology examination in March 
2005 at which he reported a long history of recurrent ulcers 
on his lower extremities in the setting of bilateral pedal 
edema.  He indicated that his first ulcer had developed in 
1985 on the medial aspect of his left leg.  Since that time, 
he indicated that he had had approximately five ulcers on his 
lower extremities.  On examination, the veteran was wearing 
compression hoses to his knees.  There was diffuse 
hyperpigmentation indicative of venous stasis with 3+ pitting 
edema.  There was evidence of prior ulcerations and 
erythematous scars.  The assessment was venous stasis 
ulcerations and stasis dermatitis.  The examiner explained 
that these conditions were not related to the veteran's 
diabetes.  Rather, the veteran's ulcers were related to the 
venous stasis or the incompetent vein in the lower 
extremities which allowed the development of edema, and 
without proper management of his skin care, he developed 
ulcerations as the skin broke down.  The examiner indicated 
that the veteran's condition developed in 1985, after his 
separation from service, when he reportedly developed his 
first ulcer.  

At a VA orthopedic examination in March 2005, the examiner 
noted that the veteran had a history of right knee arthritis 
since 1997.  X-ray studies of the right knee were performed 
and confirmed arthritic changes.  After examining the veteran 
and reviewing his claims folder, the examiner diagnosed 
degenerative arthritis of the right knee.  He indicated that 
it was his opinion that the veteran's right knee arthritis 
was not related to his active service, but was more likely 
related to his morbid obesity.  The examination report is 
negative for findings pertaining to the left knee.  

At a VA medical examination in April 2005, the veteran 
reported that he had been diagnosed as having diabetes in 
1996.  He indicated that he thereafter developed bilateral 
lower extremity ulcers, which required compression stockings 
and multiple visits to a physician.  After examining the 
veteran, the examiner diagnosed leg ulcers, remotely healed, 
clinically appears to be venous ulcers from lower extremity 
edema, possibly related to obesity.  The veteran subsequently 
underwent diagnostic testing which showed that his ankle 
brachial index was normal, with no peripheral vascular 
disease.  The examiner concluded that the appropriate 
diagnosis was venous insufficiency secondary to obesity.  

VA clinical records, dated from September 2004 to March 2006 
show that the veteran received treatment during this period 
for several conditions, including diabetes, depression, 
arthritis in the knees, obesity and hypertension.

In an April 2006 letter, Sheree Collie, the Clinic 
Coordinator at the Baxter Rheumatology Clinic, indicated that 
the veteran had severe osteoarthritis of both knees.  She 
indicated that "[t]his condition is attributed to his morbid 
obesity, which could be contributed to his diagnosis of 
diabetes."  

At his April 2007 Board hearing, the veteran testified that 
he had been diagnosed as having diabetes in approximately 
1996 and that he had developed ulcers on his legs in 
approximately 2002.  He could not recall having leg ulcers 
prior to the time he was diagnosed with diabetes, other than 
one ulcer which was due to a spider bite.  For this reason, 
the veteran indicated that he believed that his ulcers were 
due to his diabetes.  The veteran also indicated that he had 
a bilateral knee disability, which he felt was due to weight 
gain caused by his diabetes.  The veteran claimed that his 
physician, Dr. Hodges, had indicated that diabetes caused 
weight gain.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.



Analysis

Morbid obesity

As noted, the veteran is seeking service connection for 
morbid obesity.  Current medical evidence reflects that the 
veteran is morbidly obese.  He argues that his obesity is due 
to his service-connected diabetes mellitus.  

The term "disability" means an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as 
"damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(citing Dorland's Illustrated Medical Dictionary 901 (29th 
ed. 2000)).  "Disease" means "any deviation from or 
interruption of the normal structure or function of a part, 
organ, or system of the body."  Id. at 1384 (citing 
Dorland's at 511).

Without underlying pathology, VA has not recognized obesity 
as a disease entity for purposes of compensation.  See 
38 C.F.R. § Part 4.  In that regard, the Board notes that 
obesity caused by overeating is not caused by an external 
force (such as for an "injury"); rather, obesity in that 
case is a result of behavior.  Moreover, obesity that is not 
due to underlying pathology cannot be considered a deviation 
from the normal function of the body (such as for a 
"disease"); rather, the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.  As delineated above, there is no medical 
evidence in this case indicating that the veteran's obesity 
is due to disease or injury.  

The Board has considered the statements of the veteran to the 
effect that his private physician, Dr. Hodges, told him that 
his obesity is due to his service-connected diabetes 
mellitus.  Clinical records from Dr. Hodges, however, contain 
no indication that the veteran's obesity is secondary to his 
diabetes.  Indeed, a review of the record indicates that the 
veteran was diagnosed with obesity many years before he 
developed diabetes mellitus.  In any event, it is well 
established that a claimant's lay statements relating what a 
medical professional told him, filtered as they are through a 
lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Applying the law to the facts of this 
claim, the Board concludes that the medical evidence does not 
show that the veteran's obesity was incurred other than as a 
result of excess caloric intake.  In the absence of evidence 
that the veteran's obesity was incurred as a result of a 
disease process or injury, the Board finds that there is no 
disability for which service connection may be granted.


Skin ulceration of the legs

The veteran also seeks service connection for skin ulceration 
of the legs.  He contends that this condition is secondary to 
his service-connected diabetes mellitus.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are negative for complaints or 
findings of skin ulceration of the legs.  In fact, at his 
February 1984 military retirement medical examination, the 
veteran's vascular system, lower extremities, and skin were 
normal in all pertinent respects.  The Board further notes 
that the record on appeal is negative for evidence of a 
causal connection between the veteran's current skin 
ulcerations of the legs and his active service or any 
incident therein.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  Based on the foregoing, the Board finds that service 
connection for skin ulcerations of the legs on a direct basis 
is not warranted.  Neither the veteran nor his representative 
argues otherwise.  Rather, the veteran argues that his skin 
ulcerations of the legs are secondary to his service-
connected diabetes mellitus.  

As noted, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

After carefully reviewing the record, the Board finds that 
the most probative evidence indicates that the veteran's skin 
ulceration of the legs is due to venous stasis secondary to 
obesity, and is not causally related to or aggravated by his 
active service or his service-connected diabetes mellitus.

In that regard, as set forth in detail above, the record on 
appeal contains a December 2005 letter from Michael Hodges, 
M.D., who indicated that the veteran had several ulcers on 
his right lower leg, secondary to peripheral neuropathy 
associated with diabetes mellitus.  Dr. Hodges indicated that 
he had referred the veteran to a dermatologist for further 
evaluation.  

For several reasons, however, the Board assigns this letter 
limited probative value.  First, actual clinical records from 
Dr. Hodges seem to contradict the December 2005 letter he 
offered in support of the veteran's application for VA 
benefits.  For example, an August 2002 clinical record from 
Dr. Hodges indicates that the veteran's leg ulcers were due 
to venous stasis caused by his enormous obesity.  Second, the 
Board notes that clinical records from the dermatologist to 
whom Dr. Hodges referred the veteran for additional 
evaluation of his leg ulcers contain no indication that such 
ulcers were due to his diabetes mellitus.  Rather, the 
dermatologist's opinion was that the veteran's ulcers were 
secondary to venous stasis.  Finally, the Board notes that 
the record on appeal shows that the veteran developed venous 
stasis ulcers well before he was diagnosed as having diabetes 
mellitus.  For example, private medical records show that in 
August 1988, the veteran's medical problems were noted to 
include obesity and venous stasis disease with a left leg 
ulcer.  The record on appeal, however, shows that the veteran 
was not noted to have diabetes mellitus until June 1994, 
nearly six years later.  

The Board also notes that the record on appeal contains two 
VA medical opinions which both attribute the veteran's leg 
ulcers to venous stasis, i.e. incompetent veins, from obesity 
rather than his service-connected diabetes mellitus.  For 
example, in March 2005, a VA dermatologist explained that the 
veteran's leg ulcerations were not related to his diabetes; 
rather, they were related to venous stasis.  Similarly, in 
April 2005, a VA medical examiner concluded, based on 
diagnostic testing, that the veteran's leg ulcers were due to 
venous insufficiency secondary to obesity.  The Board finds 
that the VA medical opinions discussed above outweigh the 
opinion from Dr. Hodges, both in terms of quantity and 
quality.  Significantly, the VA medical opinions are 
consistent with the evidence of record and are based on 
diagnostic testing.  

The Board has considered the veteran's assertions that his 
leg ulcers are due to his diabetes.  However, because the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to causation are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the veteran's skin 
ulcerations of the legs were not present in service, nor are 
they causally related to or aggravated by his active service 
or any service-connected disability, including diabetes 
mellitus.  The Board finds that the preponderance of the 
evidence is against the claim of service connection for skin 
ulcerations of the legs.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Right knee disability

The veteran also seeks service connection for a right knee 
disability.  He argues that his service-connected diabetes 
mellitus led to obesity which, in turn, caused his right knee 
disability.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

As delineated in detail above, the medical evidence of record 
consistently indicates that the veteran's right knee 
disability is due to his obesity.  For example, at a VA 
orthopedic examination in March 2005, the examiner concluded 
that the veteran's right knee disability was likely related 
to his morbid obesity.  In an April 2006 letter, the Clinic 
Coordinator at the Baxter Rheumatology Clinic likewise 
indicated that the veteran's osteoarthritis of the knees was 
due to his morbid obesity.  

However, the Board has determined above that service-
connection for obesity is not warranted.  Absent evidence 
showing that the veteran's right knee disability was either 
proximately caused or aggravated by a service-connected 
disability, secondary service-connection is not warranted.  

The Board has also considered whether service connection for 
a right knee disability could be granted on a direct basis.  
However, the veteran's service medical records are negative 
for a diagnosis of a chronic right knee disability.  While he 
complained of right knee pain in service, a right knee 
disability was not diagnosed.  In fact, at his February 1984 
military retirement medical examination, the veteran's lower 
extremities were normal.  

Similarly, the post-service medical record is negative for 
complaints or findings of a right knee disability for many 
years after the veteran's separation from service.  In fact, 
a right knee disability was not diagnosed until January 2004, 
when the veteran was diagnosed as having right knee 
arthritis.  
With regard to the long evidentiary gap in this case between 
active service and the earliest right knee diagnosis, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing right knee complaints, 
symptoms, or findings for many years after the period of 
active duty is itself evidence which tends to show that a 
right knee disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

While a chronic right knee disability was not present in 
service or for many years thereafter, as set forth above, 
service connection may nonetheless be granted for any


disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the veteran's 
right knee disability and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

Here, however, the record shows that the veteran's right knee 
disability is not related to his active service.  In March 
2005, a VA medical examiner examined the veteran and reviewed 
his claims folder and concluded that his current right knee 
disability was secondary to obesity and was not related to 
his active service.  There is no medical opinion of record 
which contradicts this conclusion.  

In summary, the Board finds that a right knee disability was 
not present during service or for many years thereafter and 
the most probative evidence indicates that such disability is 
not causally related to the veteran's active service or any 
incident therein, nor is it causally related to or aggravated 
by any service-connected disability.  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for a right knee disability and the benefit sought 
on appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for morbid obesity is 
denied.

Entitlement to service connection for skin ulceration of the 
legs is denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

The veteran also seeks service connection for sleep apnea, 
hearing loss, tinnitus, onychomycosis, a left knee 
disability, and heart condition.  
With respect to the claim of service connection for sleep 
apnea, a review of the veteran's service medical records 
shows that in August 1983, he underwent a medical evaluation 
prior to his participation in an exercise program.  At that 
time, he reported a history of daytime sleepiness with 
several occurrences of nearly falling asleep while driving a 
car.  He also indicated that he was tired all of the time and 
had a history of heavy snoring.  The diagnoses included 
daytime sleepiness, history consistent with sleep apnea.  The 
veteran was advised to consider a sleep study in the future, 
although such a study was not conducted prior to his 
separation from active service. 

The post-service medical records show that the veteran 
underwent polysonography in September 1996 in connection with 
his complaints of daytime sleepiness.  The result of the 
study showed obstructive sleep apnea, mild.  Subsequent 
clinical records show that the veteran remains under 
treatment for sleep apnea.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
That duty includes obtaining a medical examination or opinion 
when such is necessary to make a decision on a claim.  An 
examination is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Given the facts of this case, the Board finds 
that a medical opinion is necessary regarding the etiology 
and likely date of onset of his current sleep apnea.  

Regarding his claims of service connection for hearing loss 
and tinnitus, the veteran's service medical records show that 
he underwent numerous audiometric examinations during his 
period of active service, in part because his military duties 
included noise exposure.  Although the results of these 
audiometric tests show that the veteran's hearing acuity 
during service was within normal limits, the Court has held 
that even if a veteran does not have hearing loss during the 
time of active duty, such does not prohibit service 
connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  Rather, service connection may still be established 
if a veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  See also 38 C.F.R. § 3.303(d).

The record in this case includes post-service medical records 
showing that the veteran has been diagnosed as having 
tinnitus, as well as a bilateral hearing loss disability 
sufficient to meet the criteria set forth at 38 C.F.R. § 
3.385.  He has indicated that he has had decreased hearing 
acuity since service.  Despite this evidence, the RO has not 
yet afforded the veteran a VA medical examination for the 
purpose of determining the etiology of his current hearing 
loss and tinnitus.  The Board finds that such an examination 
is necessary.  McLendon, 20 Vet. App. at 83.

With respect to his claim of service connection for 
onychomycosis, or a fungal infection of the feet, the post-
service record in the case contains evidence showing that the 
veteran is under treatment for onychomycosis and planter 
keratoses, bilaterally.  Despite the veteran's contentions, 
the veteran has not yet been afforded a VA medical 
examination to address the etiology of his foot conditions, 
including the possibility that they are related to his 
service-connected diabetes mellitus.  Given the evidence of 
record, a medical examination is necessary.  McLendon, 20 
Vet. App. at 83.  

With respect to his claim of service connection for a left 
knee disability, the veteran's service medical records show 
that in January 1969, he sought medical treatment after he 
twisted his left knee.  Aspirin and hot packs were 
prescribed.  At his February 1984 military retirement medical 
examination, the veteran indicated that he had walked stiff-
legged since 1964 to avoid pain in his knees.  On clinical 
evaluation, the veteran's lower extremities were normal.  

The post-service medical evidence includes private medical 
records which contain a diagnosis of bilateral knee arthritis 
in 2004.  Also of record is an April 2006 letter from a 
private Clinic Coordinator indicating veteran had severe 
osteoarthritis of both knees.  She indicated that "[t]his 
condition is attributed to his morbid obesity, which could be 
contributed to his diagnosis of diabetes."

While the RO afforded the veteran a VA medical examination in 
connection with his claim of service connection for a right 
knee disability, inexplicably, such an examination was not 
scheduled in connection with his claim of service connection 
for his left knee disability.  Such an examination is 
necessary.  McLendon, 20 Vet. App. at 83; see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Similarly, the veteran was not afforded a VA medical 
examination in connection with his claim of service 
connection for a heart condition.  Id.  The RO has denied the 
claim on the basis that the record contains no medical 
evidence to show that the veteran has a current heart 
condition.  However, the post-service record includes medical 
evidence showing that the veteran was encouraged to seek 
evaluation after an EKG showed poor right wave progression, 
an incomplete right bundle branch block (RBBB), and a left 
anterior fascicular block.  He has also been diagnosed as 
having hypertension.  Under these circumstances, a medical 
examination is necessary to determine the nature and etiology 
of any current heart disability.  

Finally, a review of the record indicates that the RO has 
previously provided the veteran with notification letters 
outlining the evidence necessary to substantiate the claims 
currently on appeal.  Since that time, however, the Court has 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology and likely date 
of onset of his sleep apnea.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current sleep apnea had its 
onset during the veteran's active 
service, or whether such disability is 
otherwise causally related to his active 
service or any service-connected 
disability, including diabetes mellitus.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  The veteran should be afforded a VA 
audiology examination for the purpose of 
determining the nature and etiology of 
his current hearing loss and tinnitus.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current hearing loss or 
tinnitus identified on examination is 
causally related to the veteran's active 
service.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

4.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
any current onychomycosis or bilateral 
foot fungus.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current 
onychomycosis or foot fungus identified 
on examination is causally related to the 
veteran's active service or any service-
connected disability, including diabetes 
mellitus.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

5.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology and likely date 
of onset of his current left knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current left knee 
disability identified on examination is 
causally related to the veteran's active 
service.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

6.  The veteran should be afforded a VA 
cardiology examination for the purpose of 
determining the nature and etiology of 
any current heart disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current heart disability identified on 
examination is causally related to the 
veteran's active service or any service-
connected disability, including diabetes 
mellitus.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

7.  After the development requested above 
is completed, the RO should readjudicate 
the claims, considering all the evidence 
of record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


